Exhibit 10.2

AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of June 30, 2016 (this “Amendment”), between PARLEX 5 FINCO,
LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 4, 2014 (as amended
by that certain Amendment No. 1 to Amended and Restated Master Repurchase and
Securities Contract, dated as of October 23, 2014, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2015, as further amended by that certain
Amendment No. 3 to Amended and Restated Master Repurchase and Securities
Contract, dated as of April 14, 2015, as further amended by that certain
Amendment No. 4 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 11, 2016, as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”);

WHEREAS, Seller has requested, and Buyer has agreed, to amend the Repurchase
Agreement as set forth in this Amendment and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement.

(a) The following, new defined terms are hereby added to Article 2 of the
Repurchase Agreement in correct alphabetical order:

“Collateral”: Defined in Section 11.01.

“Other Facility”: The Other Repurchase Agreement and any documents related
thereto.

“Other Facility Buyer”: The “Buyer”, as defined in the Other Repurchase
Agreement.



--------------------------------------------------------------------------------

“Other Facility Repurchase Obligations”: The “Repurchase Obligations” as defined
in the Other Repurchase Agreement.

“Other Repurchase Agreement”: That certain Fourth Amended and Restated Master
Repurchase and Securities Contract, dated as of June 30, 2016 (as amended,
restated, supplemented or otherwise modified and in effect from time to time),
by and among Other Facility Buyer, Parlex 5 KEN Finco, LLC, Parlex 5 KEN UK
Finco, LLC, Parlex 5 KEN CAD Finco, LLC, Parlex 5 KEN ONT Finco, LLC and Parlex
5 Ken EUR Finco, LLC.

(b) The defined term, “Maximum Amount”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by deleting the number “$1,000,000,000”
and substituting in lieu thereof the number “$2,000,000,000”.

(c) The defined term “Maximum Concentration Limit”, as set forth in Article 2 of
the Repurchase Agreement, is hereby amended and restated in its entirety to read
as follows:

“Maximum Concentration Limit”: With respect to any Purchased Asset as of any
date of determination, a limit that will be exceeded if the outstanding Purchase
Price of such Purchased Asset as of such date of determination exceeds the
lesser of (a) $250,000,000 and (b) twenty-five percent (25%) of the Maximum
Amount as in effect on such date of determination.

(d) The penultimate sentence of Section 3.09 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

The Repurchase Obligations and the Other Facility Repurchase Obligations shall
be full recourse to Seller, and limited recourse to Guarantor as set forth in
the Guarantee Agreement, it being expressly agreed that Seller is liable to
Other Facility Buyer for all obligations of the sellers under the Other
Repurchase Agreement, including, without limitation, the Other Facility
Repurchase Obligations.

(e) Section 5.02 of the Repurchase Agreement is hereby amended by deleting the
word “and” at the end of priority fifth, amending and restating the existing
priority sixth in its entirety to read as set forth below, and inserting the
following new priority seventh, as set forth below, each in correct numerical
order:

sixth, to make a payment to Other Facility Buyer or its Affiliates on account of
any other amounts then due and payable under the Other Facility pursuant to
priorities first through fifth of Section 5.02 of the Other Repurchase Agreement
until such other amounts then due and payable pursuant to priorities first
through fifth of Section 5.02 of the Other Repurchase Agreement have been
reduced to zero, each such payment to be deposited into the related Waterfall
Account (as defined in the Other Repurchase Agreement) and allocated in
accordance with the Other Repurchase Agreement; and

 

-2-



--------------------------------------------------------------------------------

seventh, to pay to Seller any remainder for its own account, for payment of any
other disbursements as determined by Seller in Seller’s sole discretion
(including distributions to Pledgor or its Affiliates); provided that, if any
Default has occurred and is continuing on such Remittance Date, all amounts
otherwise payable to Seller hereunder shall be retained in the Waterfall Account
until the earlier of (x) the day on which Buyer provides written notice to the
Waterfall Account Bank that such Default has been cured to the satisfaction of
Buyer in its sole discretion and no other Default or Event of Default has
occurred and is continuing, at which time the Waterfall Account Bank shall apply
all such amounts pursuant to this priority seventh; and (y) the expiration of
the cure period applicable to such Default, at which time the Waterfall Account
Bank shall apply all such amounts pursuant to Section 5.04.

(f) Section 5.03 of the Repurchase Agreement is hereby amended by deleting the
word “seventh” in clause (A) of priority fifth and inserting the word “eighth”
in lieu thereof, deleting the word “and” at the end of priority sixth, amending
and restating the existing priority seventh in its entirety to read as set forth
below, and inserting the following new priority eighth, as set forth below, each
in correct numerical order:

seventh, to make a payment to Other Facility Buyer or its Affiliates on account
of any other amounts then due and payable under the Other Facility pursuant to
priorities first through ninth of Section 5.03 of the Other Repurchase Agreement
until such other amounts then due and payable pursuant to priorities first
through ninth of Section 5.03 of the Other Repurchase Agreement have been
reduced to zero, each such payment to be deposited into the related Waterfall
Account (as defined in the Other Repurchase Agreement) in accordance with the
Other Repurchase Agreement; and

eighth, to pay to Seller any remainder for its own account, for payment of any
other disbursements as determined by Seller in Seller’s sole discretion
(including distributions to Pledgor or its Affiliates); provided that, if any
Default has occurred and is continuing on such Remittance Date, all amounts
otherwise payable to Seller hereunder shall be retained in the Waterfall Account
until the earlier of (x) the day on which Buyer provides written notice to the
Waterfall Account Bank that such Default has been cured to the satisfaction of
Buyer in its sole discretion and no other Default or Event of Default has
occurred and is continuing, at which time the Waterfall Account Bank shall apply
all such amounts pursuant to this priority eighth; and (y) the expiration of the
cure period applicable to such Default, up to a maximum of ten (10) days after
the occurrence of the applicable Default, at which time the Waterfall Account
Bank shall apply all such amounts pursuant to Section 5.04.

 

-3-



--------------------------------------------------------------------------------

(g) Section 5.04 of the Repurchase Agreement is hereby amended by deleting the
word “and” at the end of priority fifth, amending and restating the existing
priority sixth in its entirety to read as set forth below, and inserting the
following new priority seventh, as set forth below, each in correct numerical
order:

sixth, to make a payment to Other Facility Buyer or its Affiliates on account of
the Repurchase Price of all Purchased Assets (each as defined in the Other
Repurchase Agreement) related to the Other Repurchase Agreement and any other
amounts due and owing under the Other Facility until the Repurchase Price for
such Purchased Assets (each as defined in the Other Repurchase Agreement) and
such other amounts due and owing have been reduced to zero, each such payment to
be deposited into the related Waterfall Account (as defined in the Other
Repurchase Agreement) and allocated in Other Facility Buyer’s sole discretion;
and

seventh, to pay to Seller any remainder for its own account; provided, that if
Buyer has exercised the remedies described in Section 10.02(d)(ii) with respect
to any or all Purchased Assets, Seller shall not be entitled to any proceeds
from any eventual sale of such Purchased Assets.

(h) The preamble to Article 7 of the Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:

Seller represents and warrants to Buyer and to Other Facility Buyer, on and as
of the date of this Agreement, each Purchase Date, and at all times when any
Repurchase Document or Transaction is in full force and effect as follows:

(i) Section 10.01 of the Repurchase Agreement is hereby amended by deleting the
word “and” at the end of clause (t), deleting the period at the end of clause
(u), inserting “; and” at the end of clause (u), and inserting the following new
clause (v), in correct alphabetical order:

(v) an Event of Default (as such term is defined in the Other Repurchase
Agreement) has occurred and is continuing under the Other Facility.

(j) Section 11.01 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 11.01 Grant. (a) Buyer and Seller intend that the Transactions be sales
to Buyer of the Purchased Assets and not loans from Buyer to Seller secured by
the Purchased Assets. However, to preserve and protect Buyer’s rights with
respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for the performance by
Seller of the Repurchase Obligations and the performance by the sellers under
the Other Repurchase Agreement of the Other Facility Repurchase Obligations, (i)
Seller hereby grants to Buyer a present Lien on and security interest in all of
the right, title and interest of Seller in, to and under (A) the

 

-4-



--------------------------------------------------------------------------------

Purchased Assets (which for this purpose shall be deemed to include the items
described in the proviso in the definition thereof), and (B) each Interest Rate
Protection Agreement with each Hedge Counterparty relating to each Purchased
Asset ((A) and (B) collectively, the “Collateral”) and (ii) Seller hereby grants
to Other Facility Buyer a present Lien on and security interest in all of the
right, title and interest of Seller in, to and under the Collateral; and the
transfer of the Purchased Assets to Buyer shall be deemed to constitute and
confirm such grant, to secure the payment and performance by Seller of the
Repurchase Obligations (including the obligation of Seller to pay the Repurchase
Price, or if the related Transaction is recharacterized as a loan, to repay such
loan for the Repurchase Price) and the performance by the sellers under the
Other Repurchase Agreement of the Other Facility Repurchase Obligations.

(b) Other Facility Buyer hereby acknowledges and agrees that Other Facility
Buyer’s security interest in the Collateral as security for the Other Facility
Repurchase Obligations shall at all times be junior and subordinate in all
respects to Buyer’s security interest in the Collateral as security for the
Repurchase Obligations. The preceding subordination of Other Facility Buyer’s
security interest in the Collateral affects only the relative priority of Other
Facility Buyer’s security interest in the Collateral, and shall not subordinate
the Other Facility Repurchase Obligations in right of payment to the Repurchase
Obligations.

(c) Buyer agrees to act as agent for and on behalf of Other Facility Buyer
(including without limitation for purposes of Sections 9-313(c), 8-106(d)(3),
9-104(a) and 9-106(a) of the UCC) with respect to the security interest granted
hereby to secure the obligations owing to Other Facility Buyer under the Other
Facility, including, without limitation, with respect to the Purchased Assets
and the Mortgage Asset Files held by Custodian pursuant to the Custodial
Agreement.

(k) Section 11.02 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 11.02 Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer and Other Facility Buyer shall have all of the
rights and remedies provided to a secured party by Requirements of Law
(including the rights and remedies of a secured party under the UCC and the
right to set off any mutual debt and claim) and under any other agreement
between Buyer and Seller or between any Affiliated Hedge Counterparty and
Seller, (c) without limiting the generality of the foregoing, Buyer and Other
Facility Buyer shall be entitled to set off the proceeds of the liquidation of
the Purchased Assets against all of the Repurchase Obligations or Other Facility
Repurchase Obligations, as applicable, without prejudice to Buyer’s or Other
Facility Buyer’s right to recover any deficiency, (d) the possession by Buyer or
any of its agents, including Custodian, of the Mortgage Loan Documents, the
Purchased Assets and such other items of property as constitute instruments,
money, negotiable

 

-5-



--------------------------------------------------------------------------------

documents, securities or chattel paper shall be deemed to be possession by the
secured party for purposes of perfecting such security interest under the UCC
and Requirements of Law, and (e) notifications to Persons (other than Buyer)
holding such property, and acknowledgments, receipts or confirmations from
Persons (other than Buyer) holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents (as applicable) of the secured party for the
purpose of perfecting such security interest under the UCC and Requirements of
Law. The security interests of Buyer granted herein shall be, and Seller hereby
represents and warrants to Buyer and all other Affiliated Hedge Counterparties
that it is, a first priority perfected security interest. The security interests
of Other Facility Buyer granted herein shall be, and Seller hereby represents
and warrants to Buyer and all other Affiliated Hedge Counterparties that it is,
a perfected security interest subordinate in priority only to the security
interests of Buyer. For the avoidance of doubt, (i) each Purchased Asset and
each Interest Rate Protection Agreement relating to a Purchased Asset secures
the Repurchase Obligations of Seller with respect to all other Transactions and
all other Purchased Assets, including any Purchased Assets that are junior in
priority to the Purchased Asset in question, and the Other Facility Repurchase
Obligations, and (ii) if an Event of Default has occurred and is continuing, no
Purchased Asset or Interest Rate Protection Agreement relating to a Purchased
Asset will be released from Buyer’s or Other Facility Buyer’s Lien or
transferred to Seller until the Repurchase Obligations and Other Facility
Repurchase Obligations are indefeasibly paid in full. Notwithstanding the
foregoing, the Repurchase Obligations and Other Facility Repurchase Obligations
shall be full recourse to Seller.

(l) Section 18.08(d) of the Repurchase Agreement is hereby amended and restated
in its entirety to read as follows:

(d) Seller shall cooperate with Buyer, at Buyer’s sole cost and expense, in
connection with (i) any such sale and assignment of participations, syndications
or assignments and (ii) any intercreditor agreement entered in connection
therewith, and shall enter into such restatements of, and amendments,
supplements and other modifications to, the Repurchase Documents to give effect
to any such sale or assignment; provided, that none of the foregoing shall
change any economic or other material term of the Repurchase Documents in a
manner adverse to Seller without the consent of Seller.

(m) Article 18 of the Repurchase Agreement is hereby amended by inserting the
following new Section 18.27 in correct numerical order:

Section 18.27 Joint and Several Obligations.

(a) Seller hereby acknowledges and agrees that (i) Seller shall be jointly and
severally liable with the sellers under the Other Repurchase Agreement to Buyer
to the maximum extent permitted by Requirements of Law for all Repurchase
Obligations and Other Facility Repurchase Obligations, (ii) the

 

-6-



--------------------------------------------------------------------------------

liability of Seller (A) shall be absolute and unconditional and shall remain in
full force and effect (or be reinstated) until all Repurchase Obligations and
Other Facility Repurchase Obligations shall have been paid in full and the
expiration of any applicable preference or similar period pursuant to any
Insolvency Law, or at law or in equity, without any claim having been made
before the expiration of such period asserting an interest in all or any part of
any payment(s) received by Buyer, and (B) until such payment has been made,
shall not be discharged, affected, modified or impaired on the occurrence from
time to time of any event, including any of the following, whether or not with
notice to or the consent of Seller, (1) the waiver, compromise, settlement,
release, modification, supplementation, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, Repurchase Documents, Other
Facility Repurchase Obligations or “Repurchase Documents” (as defined in the
Other Repurchase Agreement), (2) the failure to give notice to Seller of the
occurrence of an Event of Default, (3) the release, substitution or exchange by
Buyer of any Purchased Asset or “Purchased Asset” (as defined in the Other
Repurchase Agreement) (whether with or without consideration) or the acceptance
by Buyer of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any nonperfection
or other impairment of collateral, (4) the release of any Person primarily or
secondarily liable for all or any part of the Repurchase Obligations or the
Other Facility Repurchase Obligations, whether by Buyer or in connection with
any Insolvency Proceeding affecting Seller, any seller under the Other
Repurchase Agreement, or any other Person who, or any of whose property, shall
at the time in question be obligated in respect of the Repurchase Obligations,
the Other Facility Repurchase Obligations or any part thereof, (5) the sale,
exchange, waiver, surrender or release of any Purchased Asset, “Purchased Asset”
(as defined in the Other Repurchase Agreement), guarantee or other collateral by
Buyer, (6) the failure of Buyer to protect, secure, perfect or insure any Lien
at any time held by Buyer as security for amounts owed by Seller or any seller
under the Other Repurchase Agreement, or (7) to the extent permitted by
Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 18.27, result in the release or discharge
Seller from the performance or observance of any Repurchase Obligation or any
seller from the performance or observance of any Other Facility Repurchase
Obligation, (iii) Buyer shall not be required first to initiate any suit or to
exhaust its remedies against Seller, any seller under the Other Repurchase
Agreement or any other Person to become liable, or against any of the Purchased
Assets or “Purchased Assets” (as defined in the Other Repurchase Agreement), in
order to enforce the Repurchase Documents and the “Repurchase Documents” (as
defined in the Other Repurchase Agreement) and Seller expressly agrees that,
notwithstanding the occurrence of any of the foregoing, Seller shall be and
remain directly and primarily liable for all sums due under any of the
Repurchase Documents and the “Repurchase Documents” (as defined in the Other
Repurchase Agreement), (iv) when making any demand hereunder against Seller or
any of the Purchased Assets, Buyer may,

 

-7-



--------------------------------------------------------------------------------

but shall be under no obligation to, make a similar demand on any seller under
the Other Repurchase Agreement, or otherwise pursue such rights and remedies as
it may have against any seller under the Other Repurchase Agreement or any other
Person or against any collateral security or guarantee related thereto or any
right of offset with respect thereto, and any failure by Buyer to make any such
demand, file suit or otherwise pursue such other rights or remedies or to
collect any payments from any such other seller or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any such other seller or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Seller if a demand or collection is not made and shall not release
Seller of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
Buyer against Seller (as used herein, the term “demand” shall include the
commencement and continuation of legal proceedings), (v) on disposition by Buyer
of any property encumbered by any Purchased Assets or “Purchased Assets” (as
defined in the Other Repurchase Agreement), Seller shall be and shall remain
jointly and severally liable for any deficiency, (vi) Seller waives (A) any and
all notice of the creation, renewal, extension or accrual of any amounts at any
time owing to Buyer by any other seller under the “Repurchase Documents” (as
defined in the Other Repurchase Agreement) and notice of or proof of reliance by
Buyer upon Seller or acceptance of the obligations of Seller under this Section
18.27, and all such amounts, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the obligations of Seller under this Agreement, and all
dealings between Seller, on the one hand, and Buyer, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the obligations of Seller under this Agreement and the Other Repurchase
Agreement, and (B) diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon Seller with respect to any amounts at
any time owing to Buyer by Seller under the Repurchase Documents or any other
seller under the “Repurchase Documents” (as defined in the Other Repurchase
Agreement), and (vii) Seller shall continue to be liable under this Section
18.27 without regard to (A) the validity, regularity or enforceability of any
other provision of this Agreement, the Other Repurchase Agreement, any other
Repurchase Document or any other “Repurchase Document” (as defined in the Other
Repurchase Agreement), any amounts at any time owing to Buyer by Seller under
the Repurchase Documents or any seller under the “Repurchase Documents” (as
defined in the Other Repurchase Agreement), or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Buyer, (B) any defense, set off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by Seller against Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of Seller) which constitutes,
or might be construed to constitute, an equitable or legal discharge of Seller
for any amounts owing to Buyer by Seller under the Repurchase Documents, or of
any seller under the “Repurchase Documents” (as defined in the Other Repurchase
Agreement), in bankruptcy or in any other instance.

 

-8-



--------------------------------------------------------------------------------

(b) Seller shall remain fully obligated under this Agreement notwithstanding
that, without any reservation of rights against Seller and without notice to or
further assent by Seller, any demand by Buyer for payment of any amounts owing
to Buyer by any other seller under the “Repurchase Documents” (as defined in the
Other Repurchase Agreement) may be rescinded by Buyer and any the payment of any
such amounts may be continued, and the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer (including any extension or postponement of the
time for payment or performance or renewal or refinancing of any Other Facility
Repurchase Obligation), and this Agreement, the Other Repurchase Agreement, the
Repurchase Documents, the “Repurchase Documents” (as defined in the Other
Repurchase Agreement) and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, in accordance with its terms, as Buyer may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by Buyer for the payment of amounts owing to Buyer by Seller under the
Repurchase Documents or any seller under the “Repurchase Documents” (as defined
in the Other Repurchase Agreement) may be sold, exchanged, waived, surrendered
or released. Buyer shall not have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for amounts owing to Buyer by
Seller under the Repurchase Documents or by sellers under the “Repurchase
Documents” (as defined in the Other Repurchase Agreement), or any property
subject thereto.

(c) The Repurchase Obligations and the Other Facility Repurchase Obligations are
full recourse obligations to Seller, and Seller hereby forever waives, demises,
acquits and discharges any and all defenses, and shall at no time assert or
allege any defense, to the contrary.

(d) Anything herein or in any other Repurchase Document to the contrary
notwithstanding, the maximum liability of Seller hereunder in respect of the
liabilities of the sellers under the Other Repurchase Agreement and the other
“Repurchase Documents” (as defined in the Other Repurchase Agreement) shall in
no event exceed the amount which can be guaranteed by Seller under applicable
federal and state laws relating to the insolvency of debtors.

SECTION 2. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of Seller, Buyer and Guarantor, along with the
delivery of a secretary certificate and bring down letters affirming the
opinions as to corporate, enforceability and bankruptcy matters provided to
Buyer on the Closing Date, each dated as of the Amendment Effective Date.

 

-9-



--------------------------------------------------------------------------------

SECTION 3. Representations, Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that (i) it is in
full compliance with all of the terms and provisions and its undertakings and
obligations set forth in the Repurchase Agreement and each other Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing. Seller hereby
confirms and reaffirms its representations, warranties and covenants contained
in each Repurchase Document to which it is a party.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Guarantee Agreement, dated as of March 13, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer, notwithstanding the
execution and delivery of this Amendment and the impact of the changes set forth
herein, and (b) that, as of the date hereof Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guarantee
Agreement and each of the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 7. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW

 

-10-



--------------------------------------------------------------------------------

RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

PARLEX 5 FINCO, LLC, a Delaware limited liability company

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer



--------------------------------------------------------------------------------

BUYER:

WELLS FARGO BANK, N.A., a national banking association

By:

 

/s/ Allen Lewis

Name:

 

Allen Lewis

Title:

 

Director

OTHER FACILITY BUYER:

In its capacity as Other Facility Buyer, and solely for purposes of
acknowledging and agreeing to Section 11.01(c) of the Repurchase Agreement, as
amended hereby:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

By:

 

/s/ Joe Check

Name:

 

Joe Check

Title:

 

Vice President



--------------------------------------------------------------------------------

With respect to the acknowledgments set forth in Section 4 herein:

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer